Title: From Thomas Jefferson to Burrill Carnes, 6 January 1788
From: Jefferson, Thomas
To: Carnes, Burrill



Sir
Paris Jan. 6. 1788.

The Continental book of accounts in possession of Mr. Ast contains I presume only the accounts settled by Mr. Barclay. That of Schweighauser & Dobreé is put into a separate channel, and moreover is not yet a settled account. I think therefore it need not incur the delay of going to Lorient, but should come on to me directly by the first proper conveiance. You will be so good as to inform me how to repay some small disbursements you have incurred relative to these arms. I am with much esteem Sir your most obedt. humble servt.,

Th: Jefferson

